Appeal by a self-insured employer from an award of disability compensation made to claimant by the Workmen’s Compensation Board. Claimant was employed as a salvage inspector, and his duties required him, at least intermittently, to lift heavy pieces of scrap iron from the floor of the plant in which he was employed. This work involved bending his body as well as lifting. There is substantial evidence to sustain the finding that he became disabled because of back strain with nerve irritation because of such work. The board has found that claimant’s condition was an occupational disease. Appellant does not deny that there was medical evidence of causal relationship between the work and claimant’s condition. It is appellant’s contention however that the condition from which claimant suffered is not one commonly inherent in and concomitant of the work which he performed; or put it more simply, the work which claimant performed would not have caused the condition complained of in the back of a normal person. Claimant however did not have a *1100normal back. There is fair proof in the record that he suffered from a preexisting defect, congenital or otherwise, which made him susceptible to back strain when engaged in bending and heavy lifting. While a normal person would not have been affected it is rather clear that all employees who had the same weakness would in all probability be similarly affected. This is sufficient to bring the condition within the classification of an occupational disease. The employer takes an employee as he finds him, as has been indicated in several cases, and an occupational disease may result from the 'aggravation of some condition not occupational in nature (Matter of Griffin v. Griffin & Webster, 283 App. Div. 145, motion for leave to appeal denied 306 N. Y. 984; Matter of Buchanan v. Bethlehem Steel Co., 278 App. Div. 594, affd. 302 N. Y. 848). Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Coon, Halpern, Imrie and Zeller, JJ.